NOT DESIGNATED FOR PUBLICATION

                                              No. 123,432


              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                    NICOLE LEIGH-ANN LOGUE,
                                            Appellant.


                                   MEMORANDUM OPINION


       Appeal from Sumner District Court; WILLIAM R. MOTT, judge. Opinion filed June 17, 2022.
Affirmed.


       Rick Kittel, of Kansas Appellate Defender Office, for appellant.


       Jodi Litfin, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before GREEN, P.J., ATCHESON and HURST, JJ.


       PER CURIAM: The State charged Nicole Leigh-Anne Logue with knowing
aggravated battery and, in the alternative, reckless aggravated battery for an incident that
left her then-boyfriend hospitalized. The facts of the event leading to the hospitalization
were somewhat disputed, and after a bench trial the district court found Logue guilty of
the lesser offense of reckless aggravated battery and Logue appeals, arguing that there
was insufficient evidence to support her conviction. This court finds that despite the
contradictory trial testimony, the district court had sufficient evidence to convict Logue
of reckless aggravated battery. Logue's conviction is affirmed.

                                                     1
                       FACTUAL AND PROCEDURAL BACKGROUND


       Although the facts relate to a single incident, they are somewhat disputed and
require a thorough review for this single conviction. On February 19, 2020, the alleged
victim, B.E., got off work and returned to the camper-trailer residence that he shared with
Logue. B.E. testified that he and Logue had been arguing for several days preceding the
incident, and while they disagree on how it began, both testified that they resumed
arguing at some point on February 19 after B.E. returned from work at around 7 or 7:30
p.m.


       During the argument, Logue made a comment for the purpose of upsetting B.E.—
which it did—and he asked her to leave the residence. B.E. testified that he gathered
Logue's bags and put them outside the camper door and that after he set the bags down,
he "got cut with a knife" but he did not recall "how [Logue] cut [him] or anything like
that." He said that he realized Logue cut him because "[t]here was blood all over the
floor" and his shirt was wet with blood. Although B.E. testified that he did not remember
specifics of the altercation, he remembered that he was bleeding and Logue told him to
go the hospital. B.E. did not recall making physical contact with Logue except that he
"maybe pushed her away" when she was telling him to go to the hospital after Logue had
already cut him. B.E. testified that he then left the camper to call his mother and
eventually rode to the hospital with her.


       As often occurs, Logue recalls the events differently than B.E. She testified that
after B.E. asked her to leave, he began acting "real aggressive," stomping around the
camper and acting "real jerky," and she was "scared enough to call the police." She
testified that when she tried to call the police, B.E. "smacked" the phone out of her hand
and then "shoulder-checked" her and threw her belongings outside. Logue testified that
she grabbed her purse and an open knife off the camper table because she wanted to


                                             2
defend herself and the items in her purse. But she also testified that "[a]s long as he
would just leave my purse alone, I don't think I would of [sic] even grabbed the
knife. . . ."


        Logue testified that B.E. then "charged" at her from the front door and she put her
hands up while still holding the open knife and her purse. Logue testified that she and
B.E. got into a physical altercation when B.E. "ran into" the knife and grabbed her, and
then they "hit some type of wall" in the camper. Logue testified when they hit the wall,
the knife "probably jabbed [B.E.]" and she pushed B.E. off her—cutting herself and
cutting B.E. on his chest in the process. Logue testified that she saw blood coming from
B.E.'s neck and "kind of went into shock" and when she tried to "assess [B.E.'s] wounds"
he would not let her see them and "kept hitting [her]." Logue testified that she told B.E.
he needed to go to the hospital, and after he left she locked the door, closed the knife, and
set it on the counter.


        B.E.'s mother took him to the Sumner Regional Medical Center's emergency
room. Christopher Keen, a night supervisor and ER nurse, assisted B.E. and testified that
B.E. had lacerations on his face and neck and "kept saying over and over again that his
girlfriend stabbed him." In accordance with hospital policy, Keen contacted the police
because B.E. alleged that he was stabbed. Wellington Police Department (WPD) Officer
Steven Brownlee testified that "his girlfriend, Nicole Logue, had done it." Officer
Brownlee testified that B.E. told him that when B.E. turned around from putting Logue's
bags outside the camper, Logue "had a knife in his face." B.E. told Officer Brownlee that
Logue was yelling at him and waving the knife in his face.


        WPD Detective Bobby Wilson also investigated the alleged stabbing and testified
that B.E. told him that during the argument Logue said she would not leave the camper
and that she would get B.E. fired from his job and arrested. Det. Wilson testified
similarly to Officer Brownlee—that B.E. said when he turned around, Logue had a knife

                                              3
in her hand. Det. Wilson testified that B.E. did not initially think Logue had cut him, but
then he realized his shirt was wet with blood and pushed Logue away while trying to get
to the bathroom mirror to view his injuries. In the emergency room, Det. Wilson
observed B.E. had a cut above his lip, a cut on the side of his neck and ear, a superficial
chest wound, and a few other scrapes.


       While Officer Brownlee and Det. Wilson were at the hospital, Officer Keith
Westmoreland drove around the area of the camper looking for Logue and found her
across the street. Logue told Officer Westmoreland that she was not injured and did not
need an ambulance. Later that evening, after being read her Miranda rights, Logue agreed
to be interviewed by Det. Wilson at the police station. Logue's explanation of what
happened tracked with her trial testimony, except for a few details. According to Det.
Wilson, during that interview Logue said that B.E. had never struck or hit her, and that
she had no explanation for why she picked up the knife that evening. Logue told Det.
Wilson that after B.E. started bleeding, he was "pushing her away," but she did not tell
Det. Wilson that B.E. struck her or put her in any kind of danger during the argument.
Det. Wilson said he observed Logue for any injuries and officers took photos of her, but
they only identified a superficial cut on her finger and what appeared to be an old injury
on the back of her neck. According to Det. Wilson, Logue stated that she was not injured
that evening.


       After the interview, Officer Brownlee arrested Logue and transported her to the
jail when, according to Officer Brownlee, Logue "starting trying to say something to the
effect that . . . [B.E.] attacked her first. . . ." Officer Brownlee said that once at the jail, he
observed Logue during booking to identify any injuries, and did not observe any marks or
redness.


       The State charged Logue with severity level 7 knowing aggravated battery, and
alternatively with severity level 8 reckless aggravated battery. The district court held a

                                                 4
bench trial on July 21, 2020 and found Logue guilty of reckless aggravated battery. The
district court noted in its decision that:


               "There's no self-defense here. [The State] points out that even if she were fearful,
       he was bumping her, and taking a knife to defend yourself from a shoulder bump is
       excessive. So she had no right to use the knife to defend herself from what he by her own
       admission was doing by her own statement. I can't quantify a vibe. There's scant evidence
       that he was coming for her in any manner. There's absolutely no self-defense here.


               "It comes down to me as an issue between is it first count or the alternative count.
       Was it a knowing battery—aggravated battery, or was it a reckless aggravated battery. By
       her own testimony, she's guilty on Count 2 of reckless aggravated battery. Some guy's
       coming at you that's angry and you pick up a knife and shove it at them, what do you
       think is going to happen? He's going to get cut."


       The district court sentenced Logue to 18 months' probation with an underlying
prison sentence of 13 months. Logue appeals.


                                                 DISCUSSION


       Logue contends that the State produced insufficient evidence that she acted
recklessly, and her conviction should be reversed. Logue's argument appears to rely on
three contentions: (1) the contradictory testimony of whether B.E. was an aggressor; (2)
Logue's right to defend herself in that situation; and (3) that she did not use the knife in a
manner to cause death or great bodily harm.


The State produced sufficient evidence to sustain Logue's conviction for reckless
aggravated battery.

       When a criminal defendant challenges the sufficiency of the evidence presented to
sustain their conviction, this court reviews the entire record in the light more favorable to

                                                    5
the State and asks whether it is convinced a rational fact-finder could have found the
defendant guilty beyond a reasonable doubt. The evidence need not be uncontroverted,
and circumstantial evidence and proper logical inferences can be sufficient to support
convictions for even the most serious crimes. See State v. Chandler, 307 Kan. 657, 668-
69, 414 P.3d 713 (2018) (discussing reliance on circumstantial evidence and logical
inferences). This court will only look to evidence supporting the verdict and will uphold a
conviction so long as "the essential elements of the charge are sustained by any
competent evidence." State v. Van Pham, 234 Kan. 649, 668, 675 P.3d 848 (1984).


       The district court found Logue guilty of reckless aggravated battery in violation of
K.S.A. 2019 Supp. 21-5413(b)(2)(B), which provides that reckless aggravated battery is
"recklessly causing bodily harm to another person with a deadly weapon, or in any
manner whereby great bodily harm, disfigurement or death can be inflicted." Logue
primarily challenges the intent element—claiming she did not act "recklessly." A person
acts recklessly "when such person consciously disregards a substantial and unjustifiable
risk that circumstances exist or that a result will follow, and such disregard constitutes a
gross deviation from the standard of care which a reasonable person would exercise in the
situation." K.S.A. 2019 Supp. 21-5202(j). She also mentions that she did not "use the
knife in a manner to cause death or great bodily harm," but the offense of conviction did
not require the court to find that she used the knife in such a manner.


       Logue apparently claims that there could not be sufficient evidence she acted
recklessly because she was acting in self-defense. But Logue's claim of self-defense is
only supported by her own trial testimony and a remark she made to Officer Brownlee
after she had been arrested. Moreover, Logue's statements to officers prior to her arrest
contradict her self-defense claims, and she presented no evidence that she sustained any
physical injury. Fact-finders, including judges in a bench trial, may use their common
knowledge and experience to determine the credibility of witnesses and assess the weight
of their testimony. See State v. Fulton, 292 Kan. 642, 647, 256 P.3d 838 (2011); State v.

                                              6
Dority, 50 Kan. App. 2d 336, 343, 324 P.3d 1146 (Kan. App. 2014) ("[A] trial judge is
allowed to use [their] common knowledge and experience to determine the credibility of
a witness and assess the weight of a witness' testimony."). It is clear from the district
court's statements that it did not find Logue's trial testimony about B.E. being the
aggressor to be credible. On appeal this court shall not reweigh evidence, resolve
evidentiary conflicts, or make its own witness credibility determinations. Chandler, 307
Kan. at 668.


         The sole question on appeal is whether the evidence was sufficient to show that
Logue acted recklessly beyond a reasonable doubt. Based on Logue's own testimony, she
grabbed an open knife while B.E.'s back was turned as he was tossing her bags outside
the camper. Logue testified that up to that point, the only physical contact initiated by
B.E. was when he "shoulder-checked" her as he grabbed her bags. B.E. testified that he
did not make physical contact with Logue until after she had already cut him. Logue told
officers that she had no explanation for why she picked up the open knife. B.E. told
officers that when he turned back into the camper, Logue had the knife in her hand and
was waving it in his face. Once at the hospital, B.E. told personnel that Logue had
stabbed him. There was evidence of multiple lacerations across B.E.'s face, neck, and
chest.


         While the only two people present have slightly different memories of the
events—the trial court viewed all the evidence and weighed the witness credibility, and
the totality of the evidence is sufficient to support the district court's conclusion that
Logue acted recklessly. The evidence supported the court's conclusion that Logue's
actions showed a disregard for the substantial and unjustifiable risk that B.E. may have
suffered great bodily harm from her actions with the knife. Even if Logue did not intend
to harm B.E., her action of waving an open knife in the air or near a person's face during
an argument could rationally be considered "a gross deviation from the standard of care
which a reasonable person would exercise in the situation."

                                               7
                                           CONCLUSION


       There is sufficient evidence that Logue acted recklessly, such that a rational fact-
finder could convict her of reckless aggravated battery. The district court clearly
considered the available evidence and made a credibility determination that is consistent
with and supported by the evidence. The district court is affirmed.




                                             8